Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2022 has been entered.

Claim Objections
3.	Claim 8 is objected to because of the following informalities: 
Claim 8 recites a limitation “wherein the polygon comprises a square, a hexagon or an octagon”. “square” should be deleted in accordance with the new limitation added to claim 1. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 20190095674 A1).
Regarding claim 1, Ko (Figs. 1-15) discloses an optical fingerprint sensor, comprising: 

    PNG
    media_image1.png
    359
    1171
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    526
    media_image2.png
    Greyscale

Annotated version of Fig. 12A and Fig. 13B
a substrate (sensor substrate 400) having a plurality of photoelectric conversion units (photosensors PHS); 
a first light-shielding layer (light shielding layer 320-2) disposed on the substrate (sensor substrate 400), the first light-shielding layer (light shielding layer 320-2) having a plurality of first apertures (light shielding layer 320-2 including a plurality of apertures); and 
a second light-shielding layer (light shielding layer 320-1) disposed over the first light-shielding layer (light shielding layer 320-2), the second light-shielding layer (light shielding layer 320-1) having a plurality of groups of second apertures (light shielding layer 320-1 including a plurality of groups of apertures, each group of apertures including a central aperture and a plurality of peripheral apertures, Fig. 13 shows an example, which is reproduced above for reference), wherein each first aperture corresponds to each group of the second apertures (one aperture of the light shielding layer 320-1 corresponding to a group of seven apertures of the light shielding layer 320-2),
wherein each group of the second apertures (e.g., Fig. 13 reproduced above) comprises a central aperture (aperture B0) and a plurality of peripheral apertures (apertures B1-B6) surrounding the central aperture (aperture B0), the plurality of peripheral apertures (apertures B1-B6) being arranged so that center points of the plurality of peripheral apertures (apertures B1-B6) are separated from a center point of the central aperture (aperture B0) by a same distance (e.g., Figs. 13) and the plurality of peripheral apertures (apertures B1-B6) form a hexagon or an octagon (e.g., Fig. 13; hexagon) when the center points of the plurality of peripheral apertures are connected (e.g., Fig. 13).

Regarding claim 2, Ko (Figs. 1-15) discloses the optical fingerprint sensor as claimed in claim 1, the plurality of peripheral apertures (apertures B1-B6) comprises a first peripheral aperture (e.g., aperture B1) and a second peripheral aperture (e.g., aperture B4), wherein a center point of the first peripheral aperture (e.g., aperture B1), the center point of the central aperture (e.g., aperture B0) and a center point of the second peripheral aperture (e.g., aperture B4) are arranged in a straight line, and the sum of a distance between the center point of the first peripheral aperture (e.g., aperture B1) and the center point of the second peripheral aperture (e.g., aperture B4), a radius of the first peripheral aperture (e.g., aperture B1) and a radius of the second peripheral aperture (e.g., aperture B4) is defined as a second width (e.g., Fig. 13; width W2).

Regarding claim 3, Ko (Figs. 1-15) discloses the optical fingerprint sensor as claimed in claim 2, wherein each first aperture has a first width (e.g., aperture B1 has a width, which is denoted by W1), and the second width (width W2) is greater than the first width (Fig. 13; W2>W1).

Regarding claim 19, Ko (Figs. 1-15) discloses the optical fingerprint sensor as claimed in claim 1, further comprising a transparent layer (transparent layer 330) disposed between the first light-shielding layer (light shielding layer 320-2) and the second light-shielding layer (light shielding layer 320-1) and filled into the first apertures (e.g., Fig. 12A).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 6-9, 12, and 14 are rejected under 35 U.S.C. 103 as unpatentable over Ko (US 20190095674 A1) in view of Yeh (US 20210089741 A1).
Regarding claim 6, Ko (Figs. 1-15) discloses the optical fingerprint sensor as claimed in claim 1, Ko (e.g., Figs. 10B and 10C) also discloses a plurality of groups of microlenses (microlenses 210) disposed on the second light-shielding layer (light shielding layer 230-1). The examiner further cites Yeh as a reference. Yeh (Figs. 3-5; Fig. 5B is reproduced below for reference) discloses the optical fingerprint sensor including a light shielding structure similar to that disclosed by Ko,

    PNG
    media_image3.png
    419
    461
    media_image3.png
    Greyscale

Annotated version of Yeh’s Fig. 5B
comprising a plurality of groups of microlenses (microlenses 500b; [0120]) disposed on the second light-shielding layer (light shielding layer 410b), wherein each group of the microlenses comprises a central microlens (microlens m0) and a plurality of peripheral microlenses (microlenses m1-m6) surrounding the central microlens (microlens m0), wherein the central microlens (microlens m0) in each group of the microlenses (microlenses m0-m6) is located on the central aperture (aperture B0) in each group of the second apertures (apertures B0-B6), and the peripheral microlenses (microlenses m1-m6) in each group of the microlenses are respectively located on the peripheral apertures (apertures B1-B6) in each group of the second apertures. Ko and Yeh discloses similar arrangement of light shielding structures. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to the light shielding structures of Ko. The combination/motivation would be to provide an alternative design choice of packing arrangement of a light shielding structure for an optical fingerprint sensor with an enhanced light shielding and an improved optical detection accuracy. 

Regarding claim 7, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 6, Yeh (Figs. 3-5) discloses wherein a center point of each peripheral microlens (apertures B1-B6) is connected to each other to form a polygon in each group of the microlenses (e.g., hexagon). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to the light shielding structures of Ko for the same reason above.

Regarding claim 8, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 7, wherein the polygon comprises a square, a hexagon or an octagon (e.g., Ko’s Fig. 13 and Yeh’s Fig. 5B; hexagon).

Regarding claim 9, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 6, Yeh (Figs. 3-5) discloses wherein there is a pitch between two central microlenses respectively in adjacent group of the microlenses (e.g., Fig. 5; a pitch between two central microlenses).

Regarding claim 12, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 8, Yeh (Figs. 3-5) discloses an optical fingerprint sensor, wherein when each group of the microlenses has six peripheral microlenses, the center points of the six peripheral microlenses are connected to each other to form the hexagon (e.g., Fig. 5B; 6 peripheral microlenses form a hexagon). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to the micro-lens array as taught by Ko for the same reason above. 

Regarding claim 14, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 6, Yeh (Figs. 3-5) discloses wherein a distance between a center point of the central microlens (microlens m0) and a center point of each peripheral microlens (microlenses m1-m6)  in each group of the microlenses is the same (e.g., Fig. 5B).

8.	Claims 4-5, 15-18, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Ko (US 20190095674 A1) in view of Yeh (US 20210089741 A1) and further in view of Lin (US 20200226342 A1).
Regarding claim 4, Ko (Figs. 1-15) discloses the optical fingerprint sensor as claimed in claim 1, comprising a third light-shielding layer (e.g., Fig. 12).  The examiner further cites Lin as a reference. Lin (e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses an optical sensor, further comprising a third light-shielding layer (e.g., Fig. 13; light shielding layer 32) disposed between the first light-shielding layer (e.g., Fig. 13; light shielding layer 33) and the second light-shielding layer (e.g., Fig. 13; light shielding layer 31), the third light-shielding layer (light shielding layer 32) having a plurality of third apertures (apertures WO2) respectively corresponding to the first apertures (aperture WO3), and each third aperture (apertures WO2) having a third width (width WO2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the light shielding layer as taught by Ko in view of Yeh. The combination/motivation would be to provide an alternative design choice of a light shielding structure for an optical fingerprint sensor with an enhanced light shielding and an improved optical detection accuracy. 

Regarding claim 5, Ko in view of Yeh and further in view of Lin discloses the optical fingerprint sensor as claimed in claim 4, Lin (e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses wherein the second width (e.g., Fig. 13; width WO1) is greater than the third width (e.g., Fig. 13; width WO2), and the third width is greater than or equal to the first width (e.g., Fig. 13; WO1>WO2>WO3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the light shielding layer as taught by Ko in view of Yeh for the same reason above.

Regarding claim 15, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 1, but does not disclose wherein the central microlenses and the peripheral microlenses have diameters which are in a range from 5 um to 30 um. However, Lin (e.g., Figs. 1-3) discloses an optical fingerprint sensor, wherein the central microlenses and the peripheral microlenses have diameters which are in a range from 5 um to 30 um (Table 1-Table 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the micro-lens array as taught by Ko in view of Yeh. The combination/motivation would be to provide an optical fingerprint sensor with an enhanced light collection efficiency and an improved optical detection accuracy. 

Regarding claim 16, Ko in view of Yeh and further in view of Lin discloses the optical fingerprint sensor as claimed in claim 15, Ko (e.g., Fig. 13) and Yeh (e.g., Fig. 5) discloses wherein the diameters of the peripheral microlenses are the same (microlenses m0-m6 have a same diameter).

Regarding claim 17, Ko in view of Yeh and further in view of Lin discloses the optical fingerprint sensor as claimed in claim 16, Ko (e.g., Fig. 13) and Yeh (e.g., Fig. 5) discloses wherein the diameter of the central microlens is the same as that of the peripheral microlenses in each group of the microlenses (microlenses m0 and m1-m6 have a same diameter).

Regarding claim 18, Ko in view of Yeh and further in view of Lin discloses the optical fingerprint sensor as claimed in claim 16, Yeh (Figs. 3-5) discloses an optical fingerprint sensor, wherein the diameter of the central microlens is greater than or less than that of the peripheral microlenses in each group of the microlenses ([0120]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the micro-lens array as taught by Ko in view of Lin. The combination/motivation would be to provide an alternative design choice of an optical lens layer for an optical fingerprint sensor with an enhanced light transmitting efficacy and an improved optical detection accuracy.

Regarding claim 20, Ko in view of Yeh and further in view of Lin discloses the optical fingerprint sensor as claimed in claim 4, Lin (e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses the optical fingerprint sensor further comprising a first transparent layer (first light transmitting layer 20) and a second transparent layer (second light transmitting layer 20), wherein the first transparent layer (first light transmitting layer 20) is disposed between the first light-shielding layer (light shielding layer 33) and the third light-shielding layer (light shielding layer 32) and filled into the first apertures (aperture WO3), and the second transparent layer (second light transmitting layer 20) is disposed between the third light-shielding layer (light shielding layer 32) and the second light-shielding layer (light shielding layer 31) and filled into the third apertures (aperture WO2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the light shielding layer as taught by Ko in view of Yeh for the same reason above.

8.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Ko (US 20190095674 A1) in view of Yeh (US 20210089741 A1) and further in view of Hsu (US 20200334444 A1).
Regarding claim 10, Ko in view of Yeh discloses the optical fingerprint sensor as claimed in claim 9, but does not disclose wherein the pitch is in a range from 40 um to 100 um. However, Hsu (e.g., Figs. 1-3 and 5) discloses an optical sensor similar to that disclosed by Ko and Yeh, wherein the pitch is in a range from 40 um to 100 um (40-100um; [0020]-[0021]). Therefore, the combination of Ko, Yeh, and Hsu teaches wherein a pitch between two central microlenses respectively in adjacent group of the microlenses is in a range from 40 um to 100 um. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsu to the micro-lens array as taught by Ko in view of Yeh. The combination/motivation would be to provide an optical fingerprint sensor with an enhanced light collection efficiency and an improved optical detection accuracy. 

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Ko (US 20190095674 A1), Yeh (US 20210089741 A1), and Hsu (US 20200334444 A1) have been used for new ground rejection.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691